Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1101. ATIF IBN KARIEM v. THE STATE.

      Atif Ibn Kariem filed in the trial court an application for discretionary review
of his probation revocation and a related ruling. The trial court clerk sent the filing to
this Court as a direct appeal. We lack jurisdiction.
      The record indicates that Kariem was represented by counsel appointed by the
trial court when he filed his application or appeal. The record contains no indication
that Kariem’s counsel has been relieved of her representation in these proceedings.
Kariem therefore may not attempt to represent himself, and his pro se application or
appeal is a nullity. See Tolbert v. Toole, 296 Ga. 357, 363 (3) (767 SE2d 24) (2014)
(“A criminal defendant in Georgia does not have the right to represent himself and also
be represented by an attorney, and pro se filings by represented parties are therefore
‘unauthorized and without effect.’”); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1)
(437 SE2d 819) (1993). Consequently, Kariem’s application or appeal is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           07/18/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Wi tness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.